Citation Nr: 1825483	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board also notes that the Veteran was previously represented by a private attorney.  In a May 2017 letter, the attorney requested to withdraw his representation of the Veteran.  The Board finds good cause has been shown and accepts the attorney's withdrawal request.  See 38 C.F.R. § 20.1304 (2017). 

The Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SOC), and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  To the extent the additional evidence was obtained by VA rather than submitted by the Veteran, it is duplicative in substance or not relevant to the matter herein adjudicated by the Board and referral to the AOJ is not, therefore, required.  To the extent the additional evidence was submitted by the Veteran, no formal waiver of AOJ consideration is required, as the Veteran's substantive appeal was received after February 2, 2013, and he has not expressly requested initial evidentiary review by the AOJ.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165  (amending 38 U.S.C. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).


VETERAN'S CONTENTIONS

The Veteran contends that the current evaluation of his service-connected PTSD fails to fully capture the severity his disability.  The Veteran reports symptoms of anger, anxiety, insomnia, and isolation.  The Veteran details specific instances in which his PTSD symptoms have impacted his work, family, mood, and judgment.  For example, the Veteran described that his employer, the United States Postal Service,  frequently demoted and reassigned him until his retirement in 2006.  Further, his anxiety and anger impacted his relationship with his spouse and children.  Also, his PTSD symptoms affect his sleep and prevent him from socializing.

In addition, the Veteran maintains that his service-connected PTSD precludes him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  He reports that he worked at the United States Postal Service as a manger for 14 years.  However, he indicates that his work responsibilities became too burdensome for him due to his PTSD.  Since retiring in May 2006, the Veteran states that he has been unable to secure gainful employment. 


FACTUAL FINDINGS

1.  An April 2013 VA examination report reveals a diagnosis of PTSD.  The Veteran reported that over the years he had anger and social issues: "jumping around, soon as it got dark I'd start looking around."  The Veteran indicated that he would "shut down and stay in his man cave most of the day."  During the examination, the Veteran endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting. 

2.  In May 2013, Dr. L.P.K. evaluated the severity of the Veteran's disability.  According to intellectual functioning tests, the Veteran presented above average intelligence, intact abstractions, fair judgment, alert, oriented, and intact memory.  The Veteran's mood was depressed, affect was blunted and restricted.  While the Veteran can manage his own transportation and personal hygiene, he does not do his own shopping, cooking, and housekeeping.  The Veteran denied suicidal ideations.  In regard to the Veteran's social functioning, Dr. L.B.K noted that the Veteran is estranged from family and has no friends.

3.  In September 2014, Dr. D.F.D. performed a mental evaluation of the Veteran's PTSD symptoms.  The Veteran reported "explosive anger, remembering things from the past, being confused at work, hitting hard objects in a fit of rage, insomnia, isolating, and alienated his family."  A mental status examination revealed the  Veteran to have average intelligence, fair, attention, impaired memory, fair judgment, depressed mood, and anxious affect.  In addition, the Veteran denied hallucinations, paranoia, delusions, and suicidal ideations.  The examiner stated that "[h]is current symptoms include being easily distracted, dissociation, anhedonia, feelings of worthlessness, fatigue, morbid thoughts, guilt, checking behaviors, depressed mood, generalized anxiety, hearing whispering, flight of ideas, paranoia, unreasonable tearfulness and rage." 

4.  According to the April 2013 VA examination report, the Veteran worked for 15 years at the United States Postal Service.  During his 15 year employment, he was demoted several times, working as clerk, supervisor, truck driver, and ultimately "ended up a janitor."  The Veteran reported that he left work because he "[c]ouldn't handle the stress of deadlines."  

5.  In a February 2009 letter, a former co-worker reported that the Veteran "showed very erratic behavior," detailing the several positions he held during his employment.   The co-worker stated that the Veteran was "disciplined and almost fired a number of times."   

6.  In May 2013, Dr. L.P.K. noted that the Veteran stopped working "because of the posttraumatic stress and medical issues.  He had a stroke.  He had working in construction for several years."  

7.  The Veteran reported in a June 2009 correspondence that his "[out] burst of unwarranted rage have cause my wife to escape to shelter throughout our marriage."  His stated that he has no friends and socializes with his immediate family, but still he "struggle[s] to act normal . . . ."  

8.  In a March 2009 letter, the Veteran's son described his father "always yelling in the house especially before family gatherings, which he hated . . . I couldn't wait to turn 18 and leave."  

9.  In a June 2009 letter, the Veteran's daughter described the Veteran as a "very angry guy."  She stated that he was "always yelling or throwing things around the house or telling us to get a belt so he could beat us."   

10.  Throughout the period under review, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

11.  Throughout the period under review, the Veteran's PTSD has not been productive of total social and occupational impairment.

12.  The competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


LEGAL CONCLUSIONS

1.  Throughout the period under review, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that throughout the pendency of the appeal, a higher rating of 70 percent is warranted based on social and occupational impairment with deficiencies in most areas. 

In addressing why the criteria for a schedular rating higher than 70 percent are not met, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  The Veteran has denied obsessions, compulsions, hallucinations, delusions, and suicidal ideations and the examiners did not observe such.  The medical evidence as a whole does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected major anxiety disorder.  The evidence also did not reflect that the Veteran has disorientation to time or place, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, or memory loss for names of close relatives, own occupation, or own name. As such, the Board concludes that the evidence of record does not support a rating of 100 percent - the highest disability evaluation available. In addition, the January 2015 and December 2015 VA examiner opined that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since May 2006 and that some degree of occupational impairment due to PTSD is clearly evidenced by the record.  Indeed, the Board in this decision finds that a TDIU is warranted, based on PTSD.  However, a finding that the Veteran's service-connected PTSD causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

As noted above, despite having determined that a 100 percent schedular rating for PTSD is not warranted, the competent and probative evidence of record shows that throughout the pendency of the appeal, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected PTSD.  Additionally, as a result of the increased rating granted in this decision, the schedular criteria for a TDIU have been met throughout the appeal period.


ORDER

An increased rating of 70 percent for PTSD is granted.
 
A total disability rating based on individual unemployability due to service-connected PTSD is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


